191 F.2d 402
F. M. STOWELLv.CENTRAL PRODUCTION COMPANY, Inc., a Kansas corporation, et al.
No. 4334.
United States Court of Appeals Tenth Circuit.
September 11, 1951.

Appeal from the United States District Court for the Northern District of Oklahoma.
Spillers & Spillers and Hughey Baker, all of Tulsa, Okl., for appellant.
Hunt & Eagleton and Max G. Cohen, all of Tulsa, Okl., for appellees.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed September 11, 1951, on application of appellant.